Citation Nr: 1103447	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-36 992	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of chemical 
burns to the bilateral hands.

2.  Entitlement to a compensable rating for service-connected 
residuals of chemical burns to the bilateral feet.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to December 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The Veteran relocated and jurisdiction was 
transferred to the St. Petersburg, Florida, RO.

The Board notes that the Veteran was afforded a Board hearing in 
February 2009.  Since then, the Veteran's Law Judge who conducted 
the hearing has left the Board.  The Veteran was notified of this 
by way of an October 2010 letter and was afforded the opportunity 
to have a new hearing.  He did not indicate such a desire, so the 
Board is proceeding with adjudication of his appeals.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Credible and competent lay testimony, coupled with competent 
medical evidence, establishes that the Veteran has current 
scarring to his bilateral hands that is a result of in-service 
chemical burns.

2.  Competent medical and lay evidence establishes that the 
Veteran's service-connected residuals of chemical burns to the 
bilateral feet are manifested by unstable and painful scars.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of chemical 
burns to the bilateral hands are met.  38 U.S.C.A. §§ 1110, 1131, 
1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  The criteria for a 10 percent rating, and no more, for 
residuals of chemical burns to the bilateral feet are met.  38 
U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.118, Diagnostic Code 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants service connection for 
residuals of chemical burns to the bilateral hands, which 
represents a complete grant of the benefits sought with regard to 
that issue and no discussion of VA's duty to notify or assist is 
necessary.  

With regard to the increased rating issue, as a preliminary 
matter, the Board observes that VA fulfilled its duties to notify 
and assist the Veteran.  Sufficient evidence is available to 
reach a decision and the Veteran is not prejudiced by appellate 
review at this time.

The Veteran filed this claim in July 2007.  In August 2007, prior 
to the rating decision under appeal, VA sent the Veteran a letter 
informing him of the evidence necessary to establish his 
increased rating claim.  He was notified of what was necessary to 
establish his claim, what evidence he was expected to provide, 
and what VA would obtain on his behalf, as well as the type of 
evidence necessary to establish an effective date and a 
disability rating.  And, in a July 2008 letter, he was also 
notified of the relevant rating criteria and the particular 
evidence that would be helpful in establishing his claim.  While 
some of the notification came after the rating decision under 
appeal, the issue was readjudicated by way of the October 2008 
Statement of the Case (SOC) and August 2010 Supplemental 
Statement of the Case (SSOC) with the Veteran being given an 
opportunity to respond thereafter.  Thus, the delay in some 
elements of notice were not prejudicial to the Veteran, and the 
letters satisfied VA's notice requirement.  38 C.F.R. § 
3.159(b)(1) (2010); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VA also has a duty to assist the Veteran in substantiating his 
claim under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's 
statements, his service treatment records, and post service VA 
treatment records have been associated with the claims folder.  
VA attempted to obtain the Veteran's Social Security 
Administration (SSA) records, but was notified in February 2010 
that they were destroyed.  The Veteran confirmed in August 2010 
that he has no SSA records in his possession.  The Veteran was 
also afforded a VA examination such that the current severity of 
his skin condition is evidence in the record.  The examination 
report is in the claims folder and was reviewed by the Board.  
The Veteran was given the opportunity, but has not notified VA of 
any additional available relevant records with regard to his 
claim.

The Veteran was also afforded a Board hearing in February 2009 
and the transcript is of record.  In Bryant v. Shinseki, 23 Vet. 
App. 488 (2010), the United States Court of Appeals for Veterans 
Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2010) requires 
the Veterans Law Judge (VLJ) who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the presiding VLJ 
discussed the necessary evidentiary requirements and potential 
helpful evidence with the Veteran.  In fact, the Veteran was able 
to provide pertinent evidence as to the current severity of his 
symptoms, which was considered in this decision.  Moreover, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2), nor has identified 
any prejudice in the conduct of the Board hearing.  By contrast, 
the hearing focused on the elements necessary to substantiate the 
claim and the Veteran, through his testimony, demonstrated that 
he had actual knowledge of the elements necessary to substantiate 
his claim for benefits.  As such, the Board finds that, 
consistent with Bryant, the VLJ that presided over the February 
2010 hearing complied with the duties set forth in 38 C.F.R. 
3.103(c)(2).  The Board can adjudicate the claims based on the 
current record.

Service Connection

The Veteran is seeking to establish service connection for 
residuals of a chemical burn injury to his hands.  Service 
connection may be granted for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  The second and third elements may be established by 
showing continuity of symptomology.  38 C.F.R. § 3.303(b).

Continuity of symptomatology may be shown by demonstrating "(1) 
that a condition was 'noted' during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); see also Davidson, 581 F.3d at 1316. 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the 
lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007) 
(holding that "[w]hether lay evidence is competent and 
sufficient in a particular case is a factual issue to be 
addressed by the Board").  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).   Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; 
see also 38 U.S.C.A. § 7104(a).  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has declared that in 
adjudicating a claim, the Board has the responsibility to weigh 
and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

In this case, the Board has reviewed the record in its entirety 
and finds that both in-service and post-service documentation, 
including lay and competent medical evidence, establish that the 
Veteran's current scars on the hands were caused by in-service 
chemical burns.

The service treatment records and service personnel records show 
that he experienced burns related to an in-service incident 
during which he was splashed with a cleaning solution.  The 
service treatment records clearly show treatment related to the 
injury to his feet, the residuals of which are already service 
connected.  The Veteran contends that he also experienced burns 
to his hands.  

In July 2007, the Veteran submitted his claim with a handwritten 
statement indicating that a container of chemical supplies came 
open and spilled on his arms, hands and feet.  The VA outpatient 
treatment records were reviewed and they are largely devoid of 
evidence of treatment related to the skin on the Veteran's hands.  
In July 1998, however, a physician noted that the Veteran has 
"atrophic skin on dorsum of hands and feet consistent with past 
history of burns from acid.  Skin is fragile and bleeds easily as 
a result."

Following the service connection claim, the Veteran was afforded 
a VA scars examination.  Multiple, generalized, well-healed scars 
on both hands was noted, with extension to the bilateral 
posterior lower arms.  There was no nexus opinion provided with 
this report.

The Veteran's medical history in more recent outpatient VA 
records shows a notation of chemical burns on both hands and 
feet.  See March 2008 VA outpatient record.  

In February 2009, the Veteran and his wife provided sworn 
testimony before a Veteran's law judge.  The Veteran testified 
that he received treatment for both his hands and feet at the 
time of the chemical spill in service.  See hearing transcript at 
page 16.  The Veteran's wife also testified as to visiting him in 
the hospital at the time of the injury.  She observed that his 
hands were being treated, as well as his feet.  Id. at page 18.  
She also observed that issues such as blistering and itchiness on 
the tops of the Veteran's hands has existed ever since.  Id. 

Following the hearing, the Board remanded this matter in order to 
afford the Veteran a VA examination.  In July 2010, a VA examiner 
reviewed the claims folder and examined the Veteran.  Scars on 
both the hands and feet were noted, and the diagnosis was 
"healed scars on the feet and hands secondary to chemical 
burn."  The examiner also opined that "the scars of the hands 
[are] related to the chemical burns while in the military."

To summarized, the service treatment records clearly show that 
the Veteran experienced an in-service incident involving a 
chemical spill that splashed on him.  Both he and his wife have 
provided credible and competent lay testimony that his hands were 
treated at the same time as his feet, related to the chemical 
burn, and that he has experienced blistering and itching ever 
since on his hands.  And, a VA examiner has opined that the 
current scarring to the Veteran's hands is causally connected to 
the in-service chemical burn.  There is no negative evidence in 
the claims folder to dispute these findings.  Based upon this 
evidence, the Board finds that the Veteran's scarring of the 
hands was caused by the in-service chemical spill and subsequent 
burns.  As such, service connection is warranted for residuals of 
chemical burns to the bilateral hands.

Increased Rating

The Veteran is seeking a compensable rating for his service-
connected residuals of chemical burns to the bilateral feet.  He 
has received a noncompensable rating since the original grant of 
service connection in July 1966.  He filed this claim for an 
increase in July 2007.

Disability evaluations are determined by comparing a Veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The 
Veteran's entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period. Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts). See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board notes preliminarily that on September 23, 2008, VA 
amended the criteria for evaluating scars.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008).  The amendments, however, are only 
effective for claims filed on or after October 23, 2008, although 
a claimant may request consideration under the amended criteria.  
In this case, the Veteran has not requested such consideration.  
As he filed this claim in 2007, the amendment is not applicable 
to this case.

The Veteran's service-connected skin condition has been evaluated 
as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7802, 
which is the rating criteria for burn scars, not of the head, 
face, or neck, that are superficial and nonlinear.  The Board 
notes that Diagnostic Code 7801 applies to deep and nonlinear 
burn scars.  For a compensable, 10 percent rating, under DC 7801, 
the Veteran's scars must be shown as deep, nonlinear and covering 
an area or areas of at least 6 square inches, but less than 12 
square inches.  Under the currently assigned rating criteria, DC 
7802, a 10 percent rating requires as showing of superficial and 
nonlinear scars that cover an area or areas of 144 square inches 
or greater.

In January 2008, shortly after filing his claim, the Veteran was 
afforded a VA examination.  The Veteran complained of a burning 
sensation on the soles of his feet with profuse sweating.  
Physical examination confirmed excessive perspiration of both 
feet, as well as faint, well-healed scars, with hypopigmentation 
to the bilateral medial malleolus areas.  The examiner also noted 
semicircular scar residuals, 10 cm superior medial malleolus, 
continuing semicircular fashion, 8 cm inferior to the medial 
malleolus, bilaterally.  No inflammation, maceration, or lesions 
were noted.  There was no underlying soft tissue damage or skin 
ulceration.

Outpatient records are largely devoid of evidence related to the 
Veteran's bilateral foot scars, other than mentioning his history 
as including chemical burns.  He confirmed at his February 2009 
hearing that he does not receive treatment for his feet.  See 
hearing transcript at page 5.  The Veteran did reported itching 
and blisters, for which he uses over-the-counter creams.  He also 
reported occasional swelling.  Id. at page 8.  

Because the Veteran suggested that his bilateral foot skin 
condition was worse than documented in the 2008 examination 
report, the Board remanded the matter for a new examination.

The most recent VA examination occurred in July 2010.  The VA 
examiner noted that the dorsum of the Veteran's feet has small 
scattered spots, 2-4 MM.  They were noted as without raised 
keloid or raised lesions.  The Veteran reported skin breakdown 
every two to four weeks with pain.  The Board finds no reason to 
question the Veteran's testimony.  The Veteran is competent to 
report what comes to him through his senses and symptomatology 
that is observable and identifiable by lay people.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 
Vet. App. 465 (1994).  Skin breakdown and pain are clearly 
observable and identifiable by lay people.  Following 
examination, the diagnosis was healed scars on the feet secondary 
to chemical burn.

While the Board recognizes that the Veteran has service-connected 
scars that are not covering an area or areas of 144 square 
inches, and are not considered "deep," there is consistent 
reporting throughout the record of relatively frequent breakdown 
of the skin and reports of pain associated with these episodes.  
38 C.F.R. § 4.118, Diagnostic Code 7804 allows for compensable 
evaluation for unstable or painful scars, regardless of the size.  
Note (1) of DC 7804 defines an unstable scar as one where, for 
any reason, there is frequent loss of covering of skin over the 
scar.  Note (3) makes clear that a scar rated under DC 7802, as 
in this case, may receive an evaluation under DC 7804 when 
appropriate.

For a 10 percent rating under DC 7804, there must be a showing of 
one or two scars that are unstable or painful.  For a 20 percent 
rating, there must be three or four scars, and for a 30 percent 
rating, there must be five or six scars.

The evidence in this case demonstrates an area of small spots on 
each foot.  The Board will liken this to one or two scars, and 
because they have been consistently reported as experiencing 
painful and itchy breakdown requiring over-the-counter creams, 
the Board will characterize these to be unstable and painful.  
Thus, under DC 7804, a 10 percent rating, and no more, is 
warranted for the Veteran's residuals of chemical burns to the 
bilateral feet.  There is no basis for an increase under DC 7801, 
or DC 7802.

Finally, the Veteran's skin disability does not warrant referral 
for extra-schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, consideration 
of an extra-schedular evaluation is made.  
38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular rating is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a 
comparison between the level of severity and symptomatology of 
the service-connected disability and the criteria found in the 
rating schedule to determine whether the disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the Veteran's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which would 
warrant an extraschedular evaluation.  The rating criteria 
contemplate the Veteran's disability, burn residuals, and the 
rating criteria are thus adequate to evaluate the disability and 
referral for consideration of the extraschedular rating is not 
warranted.  


ORDER

Service connection for residuals of chemical burns to the 
bilateral hands is granted.

Subject to the law and regulations governing payment of monetary 
benefits, entitlement to a 10 percent rating, and no more, for 
service-connected residuals of chemical burns to the bilateral 
feet is granted.


REMAND

In a February 2008 rating decision, the RO denied the Veteran's 
claim for entitlement to a total disability rating based upon 
individual unemployability (TDIU).  In May 2008, the Veteran 
expressed his disagreement with the RO's decision.  To date, the 
RO has not issued the Veteran a Statement of the Case (SOC) with 
respect to this claim.  By way of the October 2009 remand, the 
Board ordered the RO to issue the SOC, but a review of the claims 
folder reveals that this remand order was ignored.  Under the 
circumstances, the Board has no discretion and is obliged to 
remand this issue to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. 
Gober, 10 Vet. App. 433, 436 (1997); also see Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to his 
claim for entitlement to TDIU, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal on 
this issue.  The RO should allow the Veteran 
the requisite period of time for a response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


